UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4187



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRAVIS ANTONE WADEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-01-284)


Submitted:   December 6, 2002          Decided:     December 24, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Robert A.J. Lang, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Travis Antone Waden appeals his conviction of one count of

possession with intent to distribute 212.2 grams of cocaine base in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2000).    Waden pled

guilty under a conditional plea agreement and was sentenced to 144

months in prison and five years of supervised release.   On appeal,

Waden argues the district court erred when it denied his motion to

suppress evidence seized pursuant to a search warrant.   We affirm.

     We review the district court’s factual findings underlying a

motion to suppress for clear error, and the district court’s legal

determinations de novo. See Ornelas v. United States, 517 U.S. 690,

699 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir.

1992).   When a suppression motion has been denied, we review the

evidence in the light most favorable to the Government. See United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).      We have

reviewed the district court’s denial of Waden’s motion to suppress

the evidence seized from the search of his residence and find no

error.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2